In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-22-00006-CV
                               __________________

                        IN RE BRANDON CREIGHTON

__________________________________________________________________

                        Original Proceeding
__________________________________________________________________

                          MEMORANDUM OPINION

      Brandon Creighton, Relator, filed a petition for a writ of mandamus to compel

Gilberto Hinojosa, Texas Democratic Party Chair, Respondent, to perform a

ministerial duty imposed by law in connection with the March 2022 Texas

Democratic Primary Election. See Tex. Elec. Code Ann. § 273.061(a). Creighton

contends Hinojosa had a ministerial duty to reject the application of Misty Bishop,

Real Party in Interest, for a place on the Democratic Party General Primary Ballot

for the Office of State Senator from Texas State Senate District 4 because she failed

to submit the correct filing fee with her application. See Tex. Elec. Code Ann. §

172.021(a), (b) (to be entitled to a place on the general primary election ballot, a

candidate must make an application for a place on the ballot accompanied by the

                                         1
appropriate filing fee); see also Tex. Elec. Code Ann. § 172.024(a)(4) (the filing fee

for a candidate for nomination in the general primary election for the office of state

senator is $1250); Tex. Elec. Code Ann. § 172.0222 (if an application does not

comply with the applicable requirements, the authority with whom the application

is filed shall reject the application and immediately deliver to the candidate written

notice of the reason for the rejection). Creighton asks this Court to compel Hinojosa

to reject Bishop’s application, notify Bishop in writing of the reason for the rejection,

report to the Texas Secretary of State that Bishop’s ballot application has been

determined not to comply with the applicable requirements, and ensure that Bishop’s

name does not appear on the ballot for State Senator from Texas State Senate District

4. See Tex. Elec. Code §141.032(e), §172.0222(g), and §172.029(d).

      In response, Hinojosa explains that Bishop paid the $1250 fee on December

3, 2021, when she filed an application for Senate District 7, but that application was

rejected because Bishop failed to meet the residency requirements. According to

Hinojosa, Bishop’s application fee was refunded and credited to the application

Bishop filed on December 10, 2021 for Senate District 4.

      Relator filed a Reply in Support of Petition for Writ of Mandamus, together

with additional mandamus record.




                                           2
      On this record, Relator has not shown that he is entitled to mandamus relief.

See Tex. Elec. Code Ann. § 273.061(a). Accordingly, we deny the petition for a writ

of mandamus.

      PETITION DENIED.

                                                         PER CURIAM

Submitted on February 9, 2022
Opinion Delivered February 10, 2022

Before Kreger, Horton and Johnson, JJ.




                                         3